Exhibit 10.2

 



The undersigned, desiring to become a party to the Amended and Restated Term
Loan Credit Agreement (the “Amended and Restated Loan Agreement”) dated as of
February 23, 2018, by and among FalconStor Software, Inc. as borrower, the other
loan parties thereto as guarantors, the various financial institutions party
thereto as lenders, and HCP-FVA, LLC as administrative agent, does hereby agree
to all the terms and provisions of the Amended and Restated Loan Agreement,
effective as of October 9, 2018. Capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Amended and Restated
Loan Agreement.

The undersigned (i) confirms that it has received a copy of the Amended and
Restated Loan Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to become a party to the Amended and Restated Loan Agreement; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Amended and Restated Loan Agreement; (iii)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Amended and Restated Loan
Agreement and the other Loan Documents as are delegated to the Administrative
Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations that by the terms of the Amended and Restated
Loan Agreement are required to be performed by it as a Lender.

 

 

 

 

Entity

 

 

  By:  
 
    Name:       Title:  

 

 

  Individual        
 
  [NAME]

 

 

 

 



[Signature Page to Amended and Restated Loan Agreement]



 

 

 



  

 

AGREED AND ACCEPTED:

 

FALCONSTOR SOFTWARE, INC.

 

  By:

/s/Brad Wolfe

  Name: Brad Wolfe   Title: Chief Financial Officer

 

 

HCP-FVA, LLC   By:

Hale Capital Partners, LP

 

    By:

/s/ Martin Hale, Jr.

  Name: Martin Hale, Jr.

 

